Case: 21-20078     Document: 00516134229         Page: 1     Date Filed: 12/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 16, 2021
                                  No. 21-20078                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   In the Matter of: EXCO Services, Incorporated,

                                                                          Debtor,

   Nkrumah Al-Omar; Eunice Hall,

                                                           Plaintiffs—Appellants,

                                       versus

   EXCO Services, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3677


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20078     Document: 00516134229           Page: 2   Date Filed: 12/16/2021




                                    No. 21-20078


          Appellants Nkruman Al-Omar and Eunice Hall appeal pro se a district
   court decision affirming the bankruptcy court’s adjudication of their claims
   for unpaid royalties from oil and gas leases against Appellees EXCO Services,
   Inc. and its debtor affiliates (collectively, “EXCO”). We affirm.
                                         I.
          Appellants possess royalty interests in two Louisiana oil and gas leases
   with EXCO, an oil and gas company operating in Texas and Louisiana. When
   EXCO voluntarily filed for chapter 11 bankruptcy, Appellants filed three
   proofs of claim: two for $42,230 each based on an alleged “lease extension
   and breach of lease due to untimely payments” and one for an
   “undetermined” amount based on “Royalty” payments. EXCO objected,
   contending it had paid Appellants all amounts owed under the leases.
          Appellants attempted to proceed represented by Al Omar’s son,
   Leroy Johns, who is not a licensed attorney. Johns appeared on Appellants’
   behalf at a June 2019 hearing and a November 2019 conference before EXCO
   objected to his representation. The bankruptcy court sustained the objection
   and advised Appellants to represent themselves or hire counsel. Appellants
   proceeded pro se.
          After an evidentiary hearing in December 2019, the bankruptcy court
   orally ruled that there were no improper deductions to the royalties and that,
   despite some late payments, all amounts owed under the leases had been
   paid. On July 23, 2020, the bankruptcy court entered a written order,
   memorializing its oral ruling and holding that (1) EXCO had made all royalty
   payments to which Appellants were entitled under the leases, (2) special
   damages for late payments were not warranted, and (3) Appellants were
   entitled to interest on late royalty payments and attorney fees—here, the
   costs associated with representing themselves. On August 13, 2020,




                                         2
Case: 21-20078     Document: 00516134229           Page: 3   Date Filed: 12/16/2021




                                    No. 21-20078


   Appellants appealed this order, which the district court dismissed as
   untimely. See Fed. R. Bankr. P. 8002(a)(1).
          As directed by the bankruptcy court, EXCO and Appellants filed
   proposed orders calculating the interest and fees. For each of the first two
   proofs of claim, EXCO proposed an award of $914.49 in interest, calculated
   using the applicable rate under Louisiana law, and $10,000 in costs associated
   with Appellants’ pro se representation. EXCO’s proposed order disallowed
   the third proof of claim as duplicative. In response, Appellants requested
   (1) $5,088.58 per Appellant in costs associated with representing themselves,
   supported by expense receipts, (2) $70,500 in fees for Johns, supported by a
   one-page invoice representing 1,410 hours spent over three years
   “[c]onsulting and processing . . . claim[s],” and (3) $28,500 for interest on
   each claim, without explanation.
          In October 2020, the bankruptcy court ordered payment of $914.49 in
   interest and $5,088.58 in costs associated with Appellants’ pro se
   representation for each of the first two proofs of claim. The court disallowed
   the third proof of claim as duplicative. The order noted that Johns could not
   charge for providing legal representation because he is not a licensed
   attorney.
          Appellants timely appealed the October 2020 order to the district
   court. They challenged merits rulings from the July 2020 order and the
   bankruptcy court’s failure to award fees for Johns’s services. After oral
   argument, the district court orally affirmed the bankruptcy court, finding
   Appellants’ arguments untimely or without merit. Appellants timely
   appealed.
                                        II.
          We review the bankruptcy court’s conclusions of law de novo and
   findings of fact for clear error. Stanley v. U.S. Bank Nat’l Assoc. (In re




                                         3
Case: 21-20078      Document: 00516134229            Page: 4   Date Filed: 12/16/2021




                                    No. 21-20078


   TransTexas Gas Corp.), 597 F.3d 298, 304 (5th Cir. 2010) (citations omitted).
   We review an award of attorney fees for abuse of discretion, but legal
   conclusions that guided the bankruptcy court’s fee determination are
   reviewed de novo. Gibbs & Bruns LLP v. Coho Energy Inc. (In re Coho Energy
   Inc.), 395 F.3d 198, 204 (5th Cir. 2004) (citations omitted).
                                        III.
          Appellants argue that the bankruptcy court (1) erred in finding that
   EXCO did not owe them additional royalty payments; (2) erred in classifying
   their claims as general, unsecured claims, instead of cure claims, under the
   bankruptcy plan; (3) abused its discretion by declining to hear evidence
   regarding separate financial hedging transactions at the December 2019
   evidentiary hearing; and (4) abused its discretion by not awarding Appellants
   additional costs and fees for Johns’s services.
                                         A.
          Rule 8002 provides that “a notice of appeal must be filed with the
   bankruptcy clerk within 14 days after entry of the judgment, order, or decree
   being appealed.” Fed. R. Bankr. P. 8002(a)(1). This 14-day requirement
   is jurisdictional. Smith v. Gartley (In re Berman-Smith), 737 F.3d 997, 1003
   (5th Cir. 2013). “When the district court lacks jurisdiction over an appeal
   from a bankruptcy court, this Court lacks jurisdiction as well.” Id. at 1000
   (quoting Stangel v. United States (In re Stangel), 219 F.3d 498, 500 (5th Cir.
   2000)).
          We lack jurisdiction to consider Appellants’ first three arguments
   because they are untimely. These matters relate to the bankruptcy court’s
   July 2020 order. That order fully resolved Appellants’ claims to additional
   royalty amounts under their leases and left open only the amount of unpaid
   interest owed for late royalty payments and any award of fees and costs. The
   July 2020 order therefore was a final, appealable order as to Appellants’




                                          4
Case: 21-20078       Document: 00516134229         Page: 5    Date Filed: 12/16/2021




                                    No. 21-20078


   claims. See Budinich v. Becton Dickinson & Co., 486 U.S. 196, 199–200 (1988)
   (holding “an unresolved issue of attorney’s fees for the litigation in question
   does not prevent judgment on the merits from being final”); Goodman v. Lee,
   988 F.2d 619, 626 (5th Cir. 1993) (noting an order is final if it leaves nothing
   but “ministerial” or “mechanical” calculation of amounts to be paid); see
   also In re Yazoo Pipeline Co., L.P., 746 F.3d 211, 214 (5th Cir. 2014) (noting
   “[d]iscrete legal issues within a bankruptcy case may be appealed separately”
   if the bankruptcy court “has made a final judgment as to the discrete legal
   issue being appealed” (citing In re Orr, 180 F.3d 656, 659 (5th Cir. 1999))).
   Accordingly, Appellants’ notice of appeal in this case, filed October 26,
   2020, is untimely as to matters resolved by the bankruptcy court’s July 2020
   order.
            The only judgment or order of the bankruptcy court entered fourteen
   days before Appellants’ notice of appeal concerned the award of interest and
   attorney fees. We thus consider only Appellants’ fourth argument. See Dorsey
   v. U.S. Dep’t of Educ. (In re Dorsey), 870 F.3d 359, 362, 364 (5th Cir. 2017)
   (considering only timely claims that fell within appellate jurisdiction of
   district court); In re 2646 S. Loop W. Ltd. P’ship, 494 F. App’x 463, 465–66
   (5th Cir. 2012) (same).
                                         B.
            The bankruptcy court awarded Appellants interest and attorney fees,
   pursuant to Louisiana Mineral Code article 31:139. The statute authorizes an
   award of interest on late royalty payments and “a reasonable attorney’s fee.”
   La. Rev. Stat. Ann. § 31:139. Under Louisiana law, “one who has not
   proven that attorney’s fees have been actually incurred is not to be awarded
   them.” Lambert v. Byron, 94-854 (La. App. 3d Cir. 2/8/95); 650 So.2d 1201,
   1203.




                                          5
Case: 21-20078        Document: 00516134229              Page: 6      Date Filed: 12/16/2021




                                         No. 21-20078


           Appellants have not shown that they incurred attorney fees because
   Johns is not a licensed attorney. Any fees incurred for his consulting and
   claim-processing services fall beyond section 31:139. See Cracco v. Barras, 520
   So.2d 371, 372 (La. 1988) (“Attorney’s fee statutes must be construed strictly
   because the award of attorney fees is exceptional and penal in nature.” (citing
   Frank L. Beier Radio, Inc. v. Black Gold Marine, Inc., 449 So.2d 1014 (La.
   1984))). The bankruptcy court thus did not abuse its discretion or otherwise
   err in not awarding Appellants fees for Johns’s services. 1


                                                                           AFFIRMED.




           1
             The bankruptcy court generously permitted Appellants to recover the costs
   associated with representing themselves, which runs afoul of well-established Louisiana
   law. See Bradford v. Webster Parish Police Jury, 48,981 (La. App. 2d Cir. 5/14/2014); 139
   So.3d 39, 43 (“Under Louisiana jurisprudence, recovery of attorney fees is not available to
   one who represents himself because he has incurred no out-of-pocket legal expenses.”
   (citing Guidry v. Cytec Indus., 00–197 (La. App. 3d Cir. 10/11/00); 772 So.2d 194, 199–
   200)); Lamz v. Wells, 05–1497 (La. App. 1st Cir. 6/9/06); 938 So.2d 792, 798 (same);
   Lambert, 650 So.2d at 1203 (same). EXCO never challenged that award, however, so we do
   not disturb it here.




                                               6